Burnside, J.
There is no rule of law better settled,' than that a transfer of personal property unaccompanied by a corresponding change of possession, is void as against creditors. Streeper v. Eckert, 2 Whart. 302; Hoofsmith v. Cope, 6 Whart. 53.
Benjamin Rogers had a paper sale of the horse as security. The judge very properly instructed the jury, that such a transfer, unaccompanied with a change of possession, gave no title against a bona fide purchaser or against creditors.
Ward bought the horse from Moore, who was in his debt. Besides, two executions had issued against Moore and were about to be levied on the horse. Ward, with the consent of the constable and Moore, assumed and paid these executions. Shortly after Ward got the horse from Moore, Benjamin Rogers, who had the bill of sale of the horse, confessed a judgment to his son'before a justice of the peace, had an execution immediately issued and placed in the hands of Stark, who is indemnified byBenjamin Rogers, and directed to levy oh the horse. All these facts were in evidence. We think the cause was properly submitted to the jury for their deliberation. The principal point relied on by the counsel of the plaintiff in error, is, that Ward had notice of the bill of sale of Moore to Benjamin Rogers ; allowing this to be so, it does not affect the conscience of Ward. Notice of a fraudulent transfer of property will not prevent a bona fide creditor from purchasing the goods so transferred, for an honest debt, or from taking them in execution.
If the law was not so, all that the holder of a fraudulent bill of sale of personal property would have to do to legalize his purchase, would be to proclaim to the world his fraudulent and illegal act.' This will not purge it of its iniquity. Our law is not so .absurd.
The judgment is affirmed»